Citation Nr: 0200298	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  98-10 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the left rib.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an increased rating for postoperative 
residuals of a fracture of the right trimalar area of the 
face, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

(The issue of entitlement to a powered wheelchair is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

By rating action dated in October 1984, the Regional Office 
(RO) denied the veteran's claim for service connection for 
residuals of a fracture of the left rib.  He was notified of 
this determination and of his right to appeal by a letter 
dated the following month, but a timely appeal was not filed.  
The veteran has subsequently sought to reopen his claim for 
service connection for residuals of a fracture of the left 
rib.  In a rating decision dated in January 1998, the RO 
concluded that the evidence submitted by the veteran was not 
new and material, and his claim for service connection for 
residuals of a fracture of the left rib remained denied.  In 
addition, the RO denied service connection for a back 
disability and an increased rating for the postoperative 
residuals of a fracture of the face.  By rating action dated 
in May 2000, the RO denied the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  He has perfected appeals to the Board 
of Veterans' Appeals (Board) on each of these issues.  

The issues of entitlement to service connection for a back 
disability and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability will be considered in the remand section below.



FINDINGS OF FACT

1.  By rating decision in October 1984, the RO denied service 
connection for residuals of a fracture of the left rib.  

2.  The veteran was informed of this decision and of his 
appellate rights in November 1984, but a timely appeal was 
not received.

3.  The evidence added to the record since 1984 includes 
medical reports showing that the veteran has a fracture of 
the left rib.

4.  This evidence is neither cumulative nor redundant and is, 
in conjunction with the evidence previously of record, so 
significant that it must be considered in order to decide 
fairly the merits of the claim.

5.  The residuals of the fracture of the right trimalar area 
of the face are manifested by decrease in sensation and pain.

6.  There is no clinical evidence of paralysis of the 
trigeminal nerve, and any scarring is no more than moderate.


CONCLUSIONS OF LAW

1.  The evidence received since the October 1984 rating 
decision is new and material, and the claim for service 
connection for residuals of a fracture of the left rib is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).

2.  The criteria for a rating of 30 percent for postoperative 
residuals of a fracture of the right trimalar area of the 
face have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.118, 4.123, 4.124a, Diagnostic Codes 
7800, 8205 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim of Entitlement to 
Service Connection for Residuals of a Fracture of 
the Left Rib

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the Department of Veterans Affairs (VA).  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for 
residuals of a fracture of the left rib in November 1984.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the decisions of the United States 
Court of Appeals for Veterans Claims (Court) cases regarding 
finality, the additional evidence submitted since that 
determination.  In order to do so, the Board will describe 
the evidence which was of record at that time, and the 
evidence presented subsequently.  The prior evidence of 
record is vitally important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The "old" evidence 

The service medical records contain no complaints or findings 
pertaining to a rib fracture.  The musculoskeletal system was 
evaluated as normal on the separation examination in August 
1982.

The veteran was afforded a general medical examination by the 
VA in July 1983.  No complaints concerning the rib were 
reported.  An examination revealed that the musculoskeletal 
system was normal.  No pertinent diagnosis was made.  

The RO decision 

By rating action dated in October 1984, the RO denied service 
connection for residuals of a fracture of the left rib.

The additional evidence 

Private medical records dated from 1990 to 1992 have been 
associated with the claims folder.  In July 1992, the veteran 
complained of pain in the back, from side to side.  It was 
noted that he had a rappelling accident about ten to twelve 
years earlier.  It was stated that inhaling and exhaling 
hurt.  

VA outpatient treatment records dated in 1997 and 1998 are of 
record.  In April 1997, the veteran noted a history of left 
chest wall trauma some seventeen years earlier.  There was 
residual pain in the left chest wall.  When the veteran was 
seen the following month, the examiner related that he 
reviewed a chest X-ray study that showed a left posterior 
10th rib fracture.  

On VA examination of the spine in August 1997, the veteran 
complained of pain in the thoracic back area and, to some 
extent, in the lumbar area.  He dated his symptoms to a back 
injury in 1980 when he was rope climbing on cliffs in 
service.  He stated that he was told that he had torn 
ligaments in his upper back.  He further reported that he had 
been told twelve years earlier by a private physician that he 
had actually sustained a left rib fracture and that this 
accounted for his pain.  Following an examination, the 
impression was thoracolumbar pain which the veteran related 
to an injury in 1980.  The examiner noted that the only 
abnormality found on examinations by other physicians was an 
old left rib fracture.  

The veteran was seen in the emergency room of a private 
facility in October 1998.  He complained of rib pain with 
movement.  It was reported that the original injury was a 
left rib fracture in August 1980.

Analysis 

The additional evidence includes private and VA medical 
records, as well as the veteran's testimony at two hearings.  

The veteran's claim was denied by the RO in 1984 on the basis 
that there was no evidence at that time of any injury to the 
left rib, to include a fracture.  The additional evidence 
contains information supporting the veteran's claim that he 
sustained a fracture of the left rib.  This evidence is 
clearly new in that it was not previously of record.  In 
addition, it obviously bears directly and substantially on 
the question before the Board, that is, whether the veteran 
has residuals of a fracture of the left rib that are related 
to service.  This evidence is of such significance that it 
must be considered in order to adjudicate the claim fairly.  
The Board finds, accordingly, that the additional evidence is 
new and material, warranting reopening of the claim for 
service connection for residuals of a fracture of the left 
rib.  

II.  An Increased Rating for Postoperative 
Residuals of a Fracture of the Right Trimalar Area 
of the Face

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  The RO has obtained the veteran's private and 
VA medical treatment records.  Additionally, the RO provided 
the veteran with several examinations in relation to the 
residuals of the facial fracture.  

The record discloses that the January 1998 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The June 1998 statement of the case and 
the January 2000 supplemental statement of the case provided 
the veteran with the applicable criteria for postoperative 
residuals of a fracture of the right trimalar area of the 
face, which showed the symptoms for a higher evaluation.  
These notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

VA outpatient treatment records dated in 1997 have been 
associated with the claims folder.  It was reported in 
October 1997 that the veteran continued to have pain in the 
right side of his face.  An examination revealed some right 
maxillary dysymmetry secondary to old trauma.  It was noted 
in December 1997 that the veteran had some vision residuals 
of a prior head trauma.  An eye evaluation was discussed with 
the veteran.  

A VA orthopedic examination was conducted in August 1997.  It 
was noted that the veteran had been hit with a club or blunt 
instrument in the right face in 1980 and sustained fractures 
to the orbit just above the eye, and to the maxilla as well.  
He underwent facial reconstructive surgery.  He related that 
as he had aged, he had had increasing headaches, and he 
pointed in particular to the area in the supraorbital region.  
He reported that he experienced persistent and unchanging 
numbness in the cheekbone below the right eye.  An 
examination disclosed a minimal deformity around the right 
orbit with a slight increase in right orbital opening on the 
right compared to the left.  No major tissue or bony loss was 
detected.  There was decreased pinprick sensation in an 
irregular area of about 4 cm. in its longest axis, below the 
right eye.  There was no evidence of facial paresis.  Any 
scarring was superficial.  Photographs of the veteran's face 
were associated with the examination report.  The pertinent 
impression was old right orbital fractures, with increased 
headache reported by the veteran.

A VA examination of the eyes was conducted in July 1998.  
Uncorrected vision was 20/20, bilaterally.  External, foot 
lamp and ophthalmoscopic examinations were negative.  
Motility was negative.  The impression was that there was no 
ocular pathology.

The veteran was afforded an examination of the cranial nerves 
by the VA in July 1998.  The examiner stated that the 
veteran's claims folder and clinical record were reviewed 
prior to the examination.  The veteran related that he had 
periorbital pain and numbness all the time, periodically 
becoming worse.  Episodically, he had a pressure sensation in 
the same area and an "exhausted" feeling in the muscles of 
the right face.  He had experienced some difficulties closing 
the right eye at times and had numbness inside the right 
cheek, which might cause him to bite the cheek when he 
chewed.  There was also twitching under the right eye in the 
nasolabial fold area as well, spontaneously.  No spontaneous 
history of hyperhidrosis was obtained.  When the pain became 
worse in the right periorbital area, the veteran reported 
that he had some difficulty concentrating and the reverse was 
also true.  He had headaches daily, intermittently, off and 
on as he described, and there was constant periorbital pain.  
No double vision was noted.

On examination, there was normal motor function of the 
trigeminal and facial nerves on the right.  The sternutatory 
reflex was present on both nasal areas, but the veteran 
described it as less intense on the right.  Light touch and 
pinprick were reduced just above the right brow and 
periorbitally.  This extended downward to the malar area, the 
nasolabial fold area, the supra labial area and the right 
area of numbness above the jaw area in the midline extending 
laterally into the C2 distribution which, obviously, was not 
the result of C2 injury, but blunt trauma to the face, 
injuring the facial nerves.  The veteran closed his eye 
fully.  Eye movements were full.  Variable ptosis was noted, 
but in some instances, the right eye was more fully opened 
than the left.  Speech was clear.  There was tenderness along 
the inferior orbital rim area, but no irregularities were 
felt.  There was also tenderness in the right super orbital 
notch area, but neither of these areas produced paresthesia 
when pressed.  The malar area was tender on the right side to 
pressure of moderate degree.  No pressure sensation or pain 
over the mentalis auramine was noted.  

In summary, the examiner commented that the findings were 
those involving sensory abnormalities on the right side of 
the face from superficial injuries of the three main nerves 
around the eye malar area and, to a lesser degree, around the 
mouth and mentalis areas.  The abnormal findings on sensory 
testing of the right lateral face were obviously not due to 
C2 injury, but to blunt facial trauma.

During the hearing at the RO, the veteran testified that the 
main nerve from his right eye was completely severed and that 
he has less than seventy percent feeling on that side of his 
face.  He stated that he experiences numbness on the right 
side of his face.  (See  August 3, 1999 hearing transcript, 
at pages 2-3.)  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The above disabilities (uveitis, keratitis, scleritis, 
iritis, cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage and detachment of the retina), in chronic form, 
are to be rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuation of active pathology.  The minimum 
rating during active pathology is 10 percent.  Diagnostic 
Code 6009.

Purely neurological disabilities of brain disease due to 
trauma, such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain, will be 
rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code (e.g. 8045-8207).

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized a s symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma. Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Diagnostic Code 8045.

A 50 percent evaluation may be assigned for migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation may be assigned with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  With characteristic prostrating attacks 
averaging one in 2 months over last several months, a 10 
percent evaluation may be assigned.  Diagnostic Code 8100.

A 30 percent evaluation is assignable for incomplete 
paralysis of the fifth (trigeminal) cranial nerve that is 
severe.  When moderate, a 10 percent evaluation may be 
assigned.  Diagnostic Code 8205.

A 30 percent evaluation may be assigned for severely 
disfiguring scars of the head, face or neck, especially if 
producing a marked or repugnant and unsightly deformity of 
the eyelids, lips, or auricles.  When moderately disfiguring, 
a 10 percent evaluation assignable.  Diagnostic Code 7800.  

Initially, the Board observes that the July 1998 VA eye 
examination revealed no clinical evidence of any ocular 
pathology.  When he was afforded a neurological examination 
by the VA that month, the veteran reported pain and numbness 
in the periorbital region.  He also stated that he had 
numbness inside right cheek and headaches.  It is significant 
to point out that the examination found that the veteran had 
normal motor function of the trigeminal and facial nerves on 
the right.  There is no doubt that some sensory impairment is 
present due to the facial trauma.  Moreover, only a minimal 
deformity of the right orbit was documented on the VA 
examination of August 1997.  On the other hand, the veteran 
has consistently reported having pain in the area where the 
trauma occurred.  It is noteworthy that the examiner in 1998 
did not dispute the veteran's assertions of pain.  
Accordingly, it is proper to attach weight to his 
declarations in this regard.  Thus, with application of 
sections 4.3 and 4.123, the residual disability from the 
trauma and surgery probably approximates severe impairment.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a fracture of 
the left rib.  To this extent, the appeal is granted.  

A rating of 30 percent for postoperative residuals of a 
fracture of the right trimalar area of the face is granted, 
subject to controlling regulations affecting the payment of 
monetary awards.

REMAND

In light of the fact that the Board has determined that new 
and material evidence has been submitted, it finds that 
additional development of the record is required.  The Board 
notes that the veteran claims that he was told on an 
employment examination for Motorola that he had a fractured 
rib.  Apparently, this occurred shortly after the veteran's 
separation from service.  The Board believes that another 
attempt to procure this information should be made.  In 
addition, the Board notes that the veteran has not been 
afforded an examination for his rib injury since his 
discharge from service.

In addition, the veteran asserts that service connection is 
warranted for a back disability.  In this regard, the Board 
notes the VA examination of the spine in August 1997 
reflected a diagnosis of thoracolumbar pain.  While X-ray 
studies were planned, the report of any taken at that time 
are not of record.  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp.2001)) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and regulations.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In view of the actions requested below, the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
deferred.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for rib and back 
problems since his discharge from 
service.  After securing the necessary 
release, the RO should obtain any records 
that have not already been associated 
with the claims folder.

2.  The RO should make another attempt to 
procure the employment physical from 
Motorola.  The address is as follows:  
Motorola, 8201 E. McDowell Road, 
Scottsdale, AZ 85252.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of any rib injury and 
back disability.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current rib or 
back disorder is related to service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


